_   156



        OFFICE    OF THE   ATTORNEY   GENERAL    OF   TEXAS
                               AUSTIN

e-o.-
--



   BonoraEls bert ha-d, Afladnistrator
   Texa6 Liquor Oontrol Board
   Austin, Texas

   Dear Blr(




                                                 rbusb666   under
                                                 ty property law.

                                              etter   reeki   the



                                         6 8 ~OpOSitiOll in
                                         ion for line 8ml
                                         to ThiOh T8 rould

                                    Oan T66 ~OlWit3tCVdOTI t&l
                              ge 0f keeping a gaxtiblinghouse,
                              ently rppealed from suoh spn-
                              the dzLmtri6t 6ourt, the aon-
                             ixlg affAs%ed urob 8,lB39*     aad
                             or rehearing ,being denied May
                              This msn ~a6 oonaidt~    te the
                        mktentiary     ona the Board of mr-
                 dona advbee    that he ~86 granted a aordi-
                 tional pardon by the Oorernor on Deaeober
                 1, 193Qs TO We Ud~ieed th6t hi6 Oiti6@3n-
                 dip has not been restored and oannot be
                 rrnt.11the erplration of the nerpnl term
                 of hi6 Ml-Vi66 in the Oenit~nti~       %Xi the
                 absence o? the ~oobitional pardon.
Honorable Bert Pord, Adm&l6trator             - Page 2




               lmhfS~XI’IB
                         TifOisB OT a p p l;r fo
                                              h gr
          8 r ek il
                  d.ne 8ndb eerp er mit
                                      in hem eo n
          lndlrlaual capacity.             ~qUaStiOB6b1y          an-
          der the law       rt0   person iu sntitlad to hold
          8 liOeIk3e t0 6811 beer if TithiB tTo year8
          ilSOSdht&~       pheUedfS3thSf%lillg    of&$6 a&b-
          plication he has been oomisted of a fel-
                  PreEumBbly the m        rould theref'ore
          ;%69U1fieb          WIti h&y 24,194~,Thicb
          T-16 be tT0 tePr8       fFOa  the  date hi6 con-
          rittion   became    flrml Tith the denial of a
          r%h8arlBg on the part 8f the court        of
          c1'iEtZld AppW16.

               aThe teua Liquor Control Act pro-
          ride6 a6 causes for carscellation of exist-
          ingliceme   the tlse of al%cenre  tithe
          op%raion of 8 bUS%Be66 o%ldIict%d ior the
          b%n%flto?any     Z'Eoa not anthorlsed by
          1aT to hats ml c toWEt iU Soid 1iCenSe.
          Cnder the coman%ty   property late of 715.x-
          as we presueethatthe    oop~ho had been
          OOBriGt%d     TOUld      MC%WU~lJ         bSB%f+it   ir%E
          the operation by bis ~iie        of e ret-
          bear bUEflleS6   ani   thW6   i.6 n0 legal    a&-
          ion ~!Ach might      be taken that   Tonl$ deny
          him the comnnity interest In tha profit6
          to be d.erlWd from the bUainW6.            it   thi6
          be true,    it TOUid   66601 that the LIse of a
          licenoe by the rife TOUld be for the bene-
          Sit of a person Bot qnalifidl by la7 to
          hare an intereat in the liceaso and that
          aacordl.ngl~ the rife rou11I be disquali-
          ii& 811 the haaband*E record.*

          The mole queetion propounded by you iOr our eon-
sIderation, aa TO lladerstaad it, fo Thether a mrriecl TO-
man lap7be denied a permit  to retail win% and beer rhsn
her husband, rho 16 bisqualiii6d Tram receirin 6nch a
perult Tould bemefit thereby, Md6r the COHQl J ty-property
1aT of thlcl &Nate.

          It 8886~8 eettl& 1aT that 8 Wied                     1018811 my BR-
      to the mreimtlle bnsinees rt her rill.                      23 2. J. p.
      266, from vhich T8 quotss

                  'PeobniO8lly,        l   mrrled     TcMb8IS w
          be a    mruhant         or trsdbr 8t ~111, So far
%03,4omble   gert Portl - swe 3




             aa the iarediate transaction o? the
             burrine86 is CORC0RMd. That is,    she
             PaJ own mrahaad%se   and warea freely,
             pej btlJ or sell then at plessur%
             either for cash or on credit, nmy
             rent or-.l%as% bulldings or employ
             olerks and other help n%e&xl. * l e

                  If the    T&f8   ird%peZdeRtly    Of   her husbrrrd
should go into the TIM 6nd beer lmtiea     he Tolirq not
in any way be liable for her debts. Zhi6 TM, held in
the oats8 of J. P. ElrSbield Q Co. t. g~vans et ux, 613
6. T. (8) 633, amrein   the caurt saidt

                  *mm       ealllng falls   to   6hOT    any
             consideratp'on for the rrfbs%qamt
             poatae mde'by    the husband, Henry
             ElmM,-to   pap for gooda pce+iously
             sold to hi6 rife and for ohfob she
             T8T  Rot rssponslble.     80 far as the
               l&w6     6hOT,itTSS      SVerbrrl   pFOnr
             P em and its further  raid  Mar     the
             provisions of the statute ol ?raud.6.*

            Ibis oaae reachti the Sup+ete Corrrt and ias
 a??iz7lwl, 93 8. u. (2) l43.

           It 18 true in the ordinary case, where the ~i?e
 goes ints b&Win%66 ?Ol' heroel?, the &U=O?itS from the bUsi-
 m6S, if any, Tould by force of lapibeeom    the c
 property of the ripe and bar husbaod.   23 Ta J. !rzY

           Ram the foregoing authorities it lsust be held
 that the husband ha8 no inbsrest Thatever in the Tife.6
 busimes.   It f0110~6 that ii the hnsband should be bem-
 fitted ?rom a permit issued to the Ti?e, It Tould not be
 by virtue of ray permit In which he m6 interested but
 solely because of the profits of the business covered by
 f&e persit it&,suefi to the Pi?e alone, and in Tbhich he WaS
 not at all iZ2tePEEt%d* 'phe hUEband'    l'igbts 00x@ to bir
 not from any interest rhich he ha6 in the ~i?e*s     business,
 bnt solely as a n6btt%r O? lar, Thioh   make6 the profit6
 8omuuBitY POp%z%Y      l




            Seither do To agree, under the facts subtitted,
 that the profits d;eriveflfrom the Eve's btminees tould
 necessarily b% oommnlty   poperty.   Clearly, the husband
                                                                                          A..,.
                                                                                      .

Roamable      Bert Ford - page 4




would not              te 8 pMlldt t0 OntOP thi6 bllEiJI%sl),
              be -titled
for   the   reason            the
                         1st doee not al10s om guilty of
                       that
ltle conduct to reaeive such 6 peradt. Vkre the law de-
aie6 a husband the right            to $a Into 6 baaha,                    or posit
therefrom, bOGau~.98 of hIe oonduct, and the wi?e enters
such business, it.mm.ld seem that the profit6   would be
her separate poperty.

            We thfnk both the foregolug co~lolu6lo~ 6m
?ully sap rted by the aelebrmt%d aase o? Dickson v.
otriolrl anr , 2$&i %. 1. lout, in ThiCb the BQhprem6 hurt
OY%PI-Uhd     the     contention    that     -6.    xlriam     A.   mrgu66n
aould not quali?y as 6OT~Or                  beoauee of h&r husbaud*s
impeachnmt~

                       O-0   fiith   cpl06tiOl3
              8x-e.    Pergimen    T6S render
              the     deoree of the Senete o?.Taxm,                 6it-
              tingaaawurt0?       tmpeaamat,   reszodag
              her tm6lmxl,  Jmmee 8. ~ergn66n, fru61 the
              offioe  0?6ovtwnor andadJud.gbg thqthe
              be henGsferth disquali?l%d WJ hold auy
              offioe a? pow&,   trust, or FoPit nndar
              the state.
                       *Appellant's pe61t1oa             16 that    the
               emlumnts        of   the    office   of    Bovemor      mr%
              commnity projwty, and that Jam6 8.
              Ferguson oould Eat reaeire hi6 codty
              half a? his tire's salery as Qor%rn%r
              without riolatitlg the decree of lmpeack-
               mnt.

                        ie mmmes6ary
                       *It               to inguiM iato
               the mot    etatue 0? the wtfe*6 salary
               from publio wfflce a6 69pUat0 or 00~
               nmity poperty, under our pesent Oon-
               stit&ztion a& statutes.     For, if it be
               assumed that m6.   F6qgl6op’6   661Prf as
               Qovernor would b%loog to the QOomuaity
               estate of her husband &ml herself, still
               James S. Bergnoon Tuald aot be recreir-
               ing or sharing uky emolnmentor profit
               derived from any oipice held by James
               0. Ferguoon und%r the 6tat.b. me eoola-
               Pent TOtildbe del’iY%d froPtiil)lA.
               P%rgas%n holding an O??We and perform-
               hag its dutfee.    6uch a diquall?Saatim
                   . .
HOnarabl8
        Pert Ford - p8ge s




              as is here ineisted en could be support-
              ed on ne other theory than that of le-
              gal Identity of husband snd M.fo, and
              that theory TB dsflnitely repldiote, em
              it    has been unlfmmly refeoted from the
              earliest    aqpeo determined by thie oonrt.

                           @Th8      COnstitution           forbids    the irpa-
                  8%iOn      of      p8t3SltiOtt       on   mnb8~~     Of     the
                  idly       of      an   inpeahad          Governor    by         ds-
                  oluing          that  sen8te's ~udgmnt 8f
                                          the
                  lmpeachmnt       shallextend,in   sddltien
                  to     &luIahlrreat&t&T ixPdictmt    UBl
                  tria2,     0212 fo remcwal from off&e      and
                  dicgpal 333 cation    to hold ofTIm urb%er
                  th* otat8.




                  Upon the foregofng authorities you are advised
that   it   its     the    0pid0n         O?    this    d8pkWtlnent         that         tie   Bo8cB
~ou2d not be authorlsed                     to dens the p8rxdt. andsr the
fact6 related by yina.